Judgment unanimously affirmed. Memorandum: Defendant *1072pleaded guilty in 1989 to attempted criminal sale of a controlled substance in the third degree and was sentenced to a five-year term of probation. She pleaded guilty in 1991 to violating the conditions of probation but nevertheless was continued on probation. In 1992, defendant again pleaded guilty to a violation of probation, and the sentencing court imposed an indeterminate term of imprisonment of two to six years in accordance with its pre-plea promise. The pre-sentence report indicates that she was convicted for prostitution on four occasions while on probation. Under the circumstances of this case, particularly defendant’s repeated violations of probation, we conclude that the sentence imposed is not harsh or excessive. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Violation of Probation.) Present—Den-man, P. J., Green, Balio, Fallon and Boehm, JJ.